DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2020 has been entered.

Objections Withdrawn
The objection to the claim 1 because of the following informalities has been withdrawn in light of the amendments to the claims.

Rejections Withdrawn
The rejection of claim 1 (and depending claims thereof) under 35 U.S.C. 103 as being unpatentable over Hubbard in view of Corl and Mozayeni has been withdrawn since the amended limitations filed by the applicant and the examiners amendments (noted below) are not taught nor reasonably suggested by the cited prior art.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Spanheimer on 1/26/2022.

The application has been amended as follows:
Claim 1
A method of imaging blood flow, the method comprising the steps of:

inserting an intravascular imaging system in to a blood vessel;

emitting acoustic energy from an ultrasound transducer and receiving a backscatter of the acoustic energy from the blood vessel at the ultrasound transducer of the intravascular imaging system;
generating imaging data associated with a blood-filled lumen from the 

wherein processing the plurality of data vectors comprises calculating interference between the first data vector and the second data vector, and wherein the calculated interference between the first data vector and the second data vector is used to locate the disturbed blood flow indicator at a location on the displayed intravascular ultrasound image corresponding to a location of the calculated interference between the first data vector and the second data vector; and 
displaying the intravascular ultrasound image with a disturbed blood flow indicator indicating the region of disturbed blood flow within the blood-filled lumen adjacent a first, downstream side of a lesion having flow in a different direction than flow at other another blood region within the blood-filled lumen adjacent a second, upstream side of the lesion, the disturbed blood flow indicator distinguishing the region of disturbed blood flow within the blood-filled lumen adjacent the first, downstream side of the lesion from the other another blood region within the blood-filled lumen adjacent the second, upstream side of the lesion.

Claim 2. Cancelled

Claim 3 now depends from claim 1.
Claim 4 now depends from claim 1.

Title Change
The title of the invention has been changed as noted in the Bib Data Sheet to be descriptive of the invention claimed and clearly indicative of the invention to which the claims are directed as per MPEP 606. 

Conclusion
The claims indicated in the PTO-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793